     Case 4:21-cv-00828-P Document 10 Filed 09/07/21      Page 1 of 1 PageID 36



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

ESEQUIEL ESCAMILLA                         §
MARQUEZ et al.,                            §
                                           §
        Plaintiffs,                        §
                                           §     Civil Action No. 4:21-cv-00828-P
v.                                         §
                                           §
TRACY RENAUD et al.,                       §
                                           §
        Defendants.                        §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. ECF No. 9. No objections were filed, and the Magistrate

Judge’s Recommendation is ripe for review. The District Judge reviewed all relevant

matters of record in this case, including the proposed Findings, Conclusions, and

Recommendation, for plain error. Finding none, the undersigned District Judge believes

that the Findings and Conclusions of the Magistrate Judge are correct, and they are

accepted as the Findings and Conclusions of the Court.

       Accordingly, it is ORDERED that this case is DISMISSED WITHOUT

PREJUDICE.

       SO ORDERED on this 7th day of September, 2021.




                              Mark T. Pittman
                              UNITED STATES DISTRICT JUDGE
